Pee Cubiam.
In bastardy proceedings respondent was convicted by a jury. A motion for a new trial was denied. No judgment has been entered. Respondent assigned errors and settled a bill of exceptions, which is brought into this court by writ of error.
A writ of error lies in any case only to review a judgment. Aside from this, the practice in such cases has been misconceived. We are aware that in one, and, perhaps, in more than one, case the proceeding appears to have been reviewed upon writ of error; no notice being taken of the use of the writ. See Hull v. People, 41 Mich. 167 (2 N. W. 175). The proceeding is, however, purely statutory, not after the course of the common law, and is summary. No judgment known to the common *412law follows the verdict, and the judgment rendered is final. 2 Comp. Laws, §§ 5904, 5905 (2 How. Stat. [2d Ed.] §§ 4989, 4990). The only remedy available to an aggrieved party is by writ of certiorari. Cross v. People, 8 Mich. 113.
The writ must be dismissed.